Opinión disidente del
Juez Asociado Sr. Snydeb,
Concurro con la opinión y resolución del Tribunal en este caso, con la excepción de que en mi opinión los honorarios percibidos por un notario en el desempeño de sus deberes como un funcionario o empleado de la Autoridad de Tierras deben ingresar en los fondos generales de la Autoridad. No me impresiona el argumento de que ninguna ley autoriza expresamente el cobro de estos honorarios. En este caso hemos resuelto que, al desempeñar las funciones descritas en la opinión de la mayoría, el notario en cuestión estaría actuando propiamente como un notario. Habiendo decidido esto, no puedo ver cómo podemos limitarnos a decir que, aunque tal empleado está actuando correctamente bajo la ley que reglamenta a los notarios, los honorarios que debe recibir, aun cuando no los ha renunciado, no puedan ser percibidos. Estoy presto a convenir que el notario, a quien se le paga un sueldo como funcionario o empleado público, no puede per-cibir estos honorarios en adición a su sueldo (Rodríguez v. Mudafor, 50 D.P.R. 856). Pero nada encuentro en la ley que nos exija conceder al vendedor de terrenos a la Autoridad el beneficio (windfall) de no pagar los honorarios fijados por ley en relación con una transacción de esta índole.
Considero altamente significativo el hecho de que estos son honorarios que una persona que vende a una entidad privada estaría claramente obligada a pagar y que, en tér-*566minos generales, simplemente reintegran a la Autoridad los salarios pagados a los notarios por tales servicios.
Se ha atacado como inmoral la práctica de ingresar tales honorarios en los fondos públicos. No veo tal inmoralidad. Los abogados afirmaron, sin contradicción, que ésta es la práctica general en las muchas adquisiciones de tierras en Puerto Eico por diversas agencias federales. Los derechos de los registradores, que hemos resuelto son derechos por servicios rendidos, y no contribuciones (R. F. C. Mortgage Co. v. Registrador, 60 D.P.R. 235), son, por virtud de ley, ingresados en la tesorería insular. De la misma manera, los derechos cobrados a litigantes por los secretarios de las cortes federales y los fiscales de los Estados Unidos son reintegrados por estos funcionarios a la tesorería pública (Título 28, U.S.C.A., See. 541 y siguientes). Por tanto el argumento se reduce a manifestar que la inmoralidad surge, no del cobro por el Gobierno de los honorarios propiamente dichos, si que de la ausencia de una disposición específica de ley para ello. La opinión de la mayoría contiene una excelente discusión de la necesidad de que las cortes decidan cuestiones no com-prendidas en la ley. Convengo enteramente con este prin-cipio y lo creo de aplicación al problema que discutimos, pero en cuanto a mí las equidades en este caso favorecen clara-mente a la Autoridad. Por tanto creo que si debemos legislar judicialmente en este caso, debemos asumir la actitud de que los honorarios deben cobrarse por la Autoridad toda vez que no lo prohibe ninguna ley en vez de decidir, como decide la mayoría, que no existe estatuto alguno que autorice tal práctica.
Mi opinión sincera es que toda vez que este asunto se suscita expresamente por vez primera, los vendedores de terrenos a agencias gubernamentales insistirán en el futuro que el asunto se convenga expresamente en el contrato. Sin embargo, la decisión de la mayoría impide al Gobierno em-plear este argumento, el cual con todo derecho podían em-plear en el pasado, como parte de su poder de negociación, *567para insistir bien que los honorarios sé pagasen y se ingre-sasen a la tesorería pública o, en caso de qne se renunciara a los mismos, qne tal renuncia se reflejara en el precio de venta del terreno.
Las cifras que nos fueron presentadas al efecto de qne algunos pequeños vendedores de terrenos a la Puerto Rico Reconstruction Administration fueron obligados a pagar por honorarios, el diez por ciento del valor del terreno vendido, muy bien pudieron ser úna carga onerosa sobre tales vende-dores, pero no encuentro razón por la cual cualquier agencia gubernamental no pueda como parte de su poder de contra-tación renunciar todo o parte de tales hononarios. Por otro lado insistir que tal renuncia debe prevalecer inexorablemente en cada caso como cuestión de derecho, resultaría en casi todos los casos, como en el presente, solamente en beneficio (windfall) del vendedor.
Se nos ha llamado la atención en el curso del argumento hacia el hecho de que nuestra decisión en este caso podría tener algún efecto sobre los honorarios de notarios que rinden servicios similares a base de un sueldo para instituciones pri-vadas o bufetes. Tal como interpreto la opinión de la ma-yoría, dicho asunto se deja pendiente. No expongo mi opinión sobre el mismo ya que no creo está envuelto en el presente caso.